Campbell, C. J.
Complainant filed a judgment creditor’s bill on an execution, returned unsatisfied, against John A. Beadle, to reach securities transferred to Mrs. Beadle, as so transferred in fraud of creditors.
The case is purely one of fact. The court below found the transfer was not fraudulent. The testimony of both defendants shows it was made for a valuable consideration, and this is not contradicted. We are asked to infer fraud from some suspicious circumstances in spite of the testimony to the contrary. Upon a review of all the facts, we do not think the fraud made out.
The decree must be affirmed.
The other Justices concurred.